This petition, which we treat as seeking leave to appeal late under G. L. c. 214, § 28, as amended by St. 1960, c. 207, § 2, was argued before a single justice of this court by the petitioner, pro se, and by counsel for the Medical Records Department of St. Elizabeth’s Hospital, the respondent. The petitioner appeals to the full court from the decree denying her petition. There was no report of the proceedings before the single justice. Findings of material facts were not requested nor were they voluntarily reported. G. L. c. 214, § 23. Therefore, “[t]he entry of the decree imports a finding of every fact essential to the entry of the decree.” Poll-Parrot Beauty Salons, Inc. v. Gilchrist Co. 296 Mass. 451, 452. Commissioner of Ins. v. Commonwealth Mut. Liab. Ins. Co. 297 Mass. 219, 220. In such circumstances, the decree is conclusive. Bannish v. Bannish, 357 Mass. 279, 281. Homes Ins. Co., petitioners, 357 Mass. 769. Bosanquet, petitioner, 357 Mass. 773. There is nothing to show an abuse of discretion in the denial of the petition.

Decree affirmed.